Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The newly added language to claim 1 is completely confusing and the specification provides no guidance as to what is being claimed. Claim 6 is unclear if stimulation is applied to these nerves (conus medullaris and sacral) or whether they are just being recited as present during the stimulation. The language in the specification is unclear.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, and 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pivonka et al. US2018/0256906. Pivonka teaches the use of a plurality of leads 265 figure 7 and figure 10 that may be used to stimulate two nerve sites, the conus medullaris site and/or sacral neuron sites to control overactive bladders and fecal incontinence. See para. [0610]. There is no specific example of “coordinated” stimulated in Applicant’s specification and the examiner considers any co-stimulation to “coordinated”. The examiner considers it obvious to either use the system of figure 7 or combining the systems of figures 7 and 10 to provide co-stimulation. Applicant seems to be trying to claim either simultaneous or alternating stimulation between the nerves. However, in stimulating both as suggested by Pivonka, this would suggest either of the 2 claimed alternatives. Otherwise it would have been obvious. They both aid in urination.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Pivonka et al. US 2018/0256906 as applied to claims 1-2 and 5 above, and further in
view of Wikipedia “Onuf’s nucleus” (2017). Wikipedia indicates that Onuff’s nucleus is
the origin of bladder and fecal control and is interactive with intermediolateral neurons
for such control. It would have been obvious to stimulate these regions of the spine
and/or nerve roots in order to control the bladder and colonic functions as desired by
Pivokna and thus modify the Pivonka et al. methods to stimulate these regions of the
spinal cord to control the bladder and colonic functions.

Response to Arguments
Applicant's arguments filed 5-3-2022 have been fully considered but they are not persuasive. Applicant’s claim language does not specifically claim stimulating the conus medullaris site and/or sacral at all. Furthermore, If  Pivonka states they may be both stimulated, then alternating or simultaneous are the only two choices. It has to be one or the other, or at least obvious since they both assist in urination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792